PRYOR, J.
(dissenting). The late moment at which the prevailing opinion is submitted to me precludes the possibility of an elaborate argument in support of my dissent. I must be content with a simple statement of the propositions of law deemed antagonistic to the decision of the majority. The action is for deceit, and the false representation alleged is of the chastity of the woman, whereby the plaintiff was induced to marry her. Is actionable fraud predicable of such a falsehood? ,An affirmative answer to the inquiry is authorized by no dictum in the books or adjudication in the reports.
If it be said, “ubi jus ibi remedium,” still “an injury cognizable by law must be shown to have been inflicted on the plaintiff.” Broom, Leg. Max, 193. In the constitution of actionable fraud, damage is an indispensable element; but where is the damage to the plaintiff? In the legal sense, damage is pecuniary detriment. The law knows no measure or recompense for fraud otherwise than by money. Of such damage, what has the plaintiff suffered? It is answered, In deprivation of the consortium and conjugal service. Waiving the fact that no loss of consortium ensued from the fraud,—the plaintiff continued to cohabit with the woman after discovery of the fraud,—the loss of service, if any, was not the.effect of a violation of plaintiff’s marital right. At the time of the false representation, the woman was not his wife. Supposing that, upon disclosure of the deceit, he had repudiated her, that would not have been in consequence of any wrong done him as husband,-for at the time of the wrong he was not a husband. On the other hand, though he kept the woman after discovery of the fraud, and by reason of her pregnancy was subjected to loss, that loss was still not the consequence of any violation of his marital right, for, when the fraud was practiced, he had no marital right. Every action ever prosecuted by a husband for loss of consortium or service—crim. con., alienating affection, enticing away, personal injury—was for a wrong done during the subsistence of the conjugal relation, and in violation of conjugal right. Here, we repeat, the deceit was before the marriage, and was without effect upon marital right. The fraud in question wants the essential elements of an actionable tort.
But for the wrong of which the plaintiff complains the law has provided an appropriate remedy. Enticed by fraud into marriage with a woman unworthy of his embraces, his redress was to repudiate her, and the court would have absolved him from the matrimonial bond. He would have been restored then to the status quo, and his honor left without blemish. Instead, however, of recourse to the redress open to him, he elects to submit to the fraud, and to abide by its consequences. He confesses that he continued for six months to cohabit with the woman after the birth of the bastard *299and the discovery of the fraud; and yet he asks the court to compensate him for a wrong which he deliberately ratifies and condones. Antenuptial pregnancy by another than the husband is no ground of divorce after cohabitation. with knowledge of the fact. “Cohabitation after knowledge would, of course, be an assent to the fraud.” Bigelow, Fraud, p. 553, note 6. If an assent to the fraud in favor of the wife, why not for the benefit of her accomplice? Assent to the act is forgiveness of the actor. Assent eliminates from the act its tortious quality, and no one thereafter is responsible for it in an action for damages. If, indeed, the plaintiff were the man of outraged sensibility he would fain represent himself, I should be disposed to strain legal principle to the utmost in reparation of his wrong. But, when I consider that he still took the woman to his bosom after revelation of the shocking perfidy she had perpetrated upon him, that he then employed her in a conspiracy to extort money from the defendant, and that now it is through her instrumentality as a witness that he recovers a judgment for $2,000, I cannot but regard the action as an experiment in blackmailing by legal process. My associates view the case differently; but, such being my conviction of its character, I decline to overthrow fundamental and immemorial principles in carrying it to a triumphant consummation.